Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1, 6-10, 13, 15, 17, 20-24, 26-27, 31-36, 43-45, 47-54, 58-61, 67, 70-72, 81, 83-87 and 89-101 are all the claims for this application.
2.	The Examiner appreciates the Applicants summary of the prosecution history which for purposes of the record is gratuitous information and already known.
3.	Claims 1, 6-9, 13, 15, 17, 21-22, 45, 67, 81, and 83-86 are amended and new Claims 98-101 are added in the Response of 12/11/2020. Claim 98 which is first presented subject matter in the final round of examination and is drawn to no less than 155 different sequences raises new grounds for speciation set forth below.
4.	Claims 58-60, 67, 70-72, and 89-97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/16.
5.	Applicant’s election without traverse of species for matriptase as the protease/enzyme; EGFR as the target; and SEQ ID NO: 314 as the portion of amino acid sequence in the reply filed on 7/11/16 is acknowledged.
6.	Claims 1, 6-10, 13, 15, 17, 20-24, 26-27, 31-36, 43-45, 47-54, 61, 81, 83-87 and 99-101 are all the claims under examination.
7.	Applicants amendments to the claims raises new grounds for speciation and new grounds for rejection. This Office Action is final.

Information Disclosure Statement
8.	The IDS of 12/11/2020 has been considered and entered. The initialed and dated 1449 forms are attached.

Election/Restrictions
Election of Species
9.	Claim 99 comprises first presented subject matter in the final round of examination and is drawn to no less than 155 distinct and different sequences which raises new grounds for speciation. Applicants have made no effort to consider the species of sequences in light of the present claims and the requirements for any one MM1 or MM2 under the amended claims.
This application contains claims directed to the following patentably distinct species (MM1 or MM2 sequence): SEQ ID Nos: 75-228, 338 or 339.
The species are independent or distinct because the specification alone defines the sequences as falling within different and unrelated groups as set forth for each sequence. 
For example, [0267] teaches “suitable masking moieties for use with antibodies that bind EGFR” are sequences of SEQ ID NOS; 75-109 or 339. 
[0268] teaches “suitable masking moieties for use with antibodies that bind a Jagged target, e.g., Jagged 1 and/or Jagged 2” are sequences of SEQ ID Nos: 110-172 or 338. Here, it is not even clear which MM sequence can be differentiated from binding to Jagged 1, Jagged 2 or both. Accordingly, and within the sequences of [0268] there are distinct and different MMs with different masking properties by admission on the record. 
[0269] teaches “suitable masking moieties for use with antibodies that bind an interleukin 6 target, e.g., interleukin 6 receptor (IL-6R)” are sequences of SEQ ID NOS:173-228. Here, it is not even clear what is encompassed by an IL-6 target which by way of demonstration is referred as “for example.” Therefore MM sequences can seemingly be differentiated from binding to an IL-16R and some ambiguous reference to an IL6 target. Accordingly, and within the sequences of [0269] there are distinct and different MMs with different masking properties by admission on the record. 
Still further, generic Claim 1 requires that the each of AB1 and AB2 bind to different antigens, “a first antigen” and “a second antigen”, respectively. Therefore, it is inconceivable that just any two species of sequence can be randomly chosen from Claim 98 for MM1 and MM2 when the antibody to which the sequences for the MMs are specific for certain classes of antibodies based on the target antigen.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
-the examiner’s search of patent and non-patent literature bases involves searching no less than six (6) different sources, and the search would need to encompass art for conventional VH/VL antibodies and Camellid antibodies in addition to recombinant hybrid antibodies binding myriad different antigens at least according to generic Claim 1. The search would include the state of the art with respect to the enablement and support for producing and using the products and methods in order for there to be a utility for the claimed inventions.
- the inventions have acquired a separate status in the art in view of their different classification
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 1, 6-10, 13, 15, 17, 20-24, 26-27, 31-36, 43-45, 47-51, 54, 81, 83-87 and 99-101 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	Applicants allege in the interest of advancing prosecution to allowance, independent claim 1 has been amended to specify structural elements including:
• each of the MM1 s and each of the MM2s are no more than 40 a in length;
•    each of the MM1 s has a different amino acid sequence from the amino acid sequence of the first antigen; and
•    each of the MM2s has a different amino acid sequence from the amino acid sequence of the second antigen.

	Response to Arguments
	Applicants amendments to the claims raise new grounds for rejection set forth below.
	Amending the claims to incorporate the subject matter of claims 52, 53 or 61 could overcome this rejection.
	The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	The rejection of Claims 1, 6-10, 
	a) Applicants allege the he Office has failed to carry its burden of establishing that the present claims are an obvious variant of the isolated polypeptide comprising a cleavable moiety (CM) comprising the amino acid sequence of SEQ ID NO: 361 of the cited patent; the Office Action does not even attempt to show that any claim in the ’073 patent is an obvious variant of any of the dependent claims that are rejected. The dependent claims were improperly rejected on grounds of obviousness-type double patenting for at least the foregoing reasons in addition to the further elements recited therein, which are not rendered obvious by any claim of the ’073 patent. 
	Response to Arguments
	In the case of the sequence for SEQ ID NO: 361 and the reference patent, the Examiner observes that there is no single sequence identified for the CM1 or CM2 of the instant claim set. Accordingly, where the instant rejected claims are drawn entirely to generic structures of antibody, MM and CM moieties then the disclosure of any specific sequence in a reference patent would anticipate or render obvious the applied application as herein under MPEP 2131.02.
	The ‘073 reference teaches: 
[00072] The matriptase and/or uPA substrates of the disclosure are also useful in activatable antibodies. The activatable antibodies described herein in an activated state bind a given target and include (i) an antibody or an antigen binding fragment thereof (AB) that specifically binds to the target; (ii) a masking moiety (MM) that inhibits the binding of the AB to the target in an uncleaved state; and (c) a cleavable moiety (CM) coupled to the AB, wherein the CM is a polypeptide that functions as a substrate for at least one protease selected from matriptase and/or uPA.
	
b) Applicants allege the inclusion of claims 52, 53, and 61 in the rejection clearly illustrates the Office’s deficient analysis— there is no claim in the ’073 patent that recites any of the sequences recited in those claims and the Office Action does not even purport to compare the elements of the rejected dependent claims to a claim of the reference patent.
	Response to Arguments
	Claims 52-53 and 61 have been withdrawn from the rejection.
	The rejection is maintained.

12.	The rejection of Claims 1, 6-10, 
	Applicants allege it is improper to “reassemble” a claimed invention by combining claim recitations from separate claims (that do not depend from one another) as if they were prior art disclosures.
	Response to Arguments
	Applicants have cited no authority for their statement. Accordingly, where the instant rejected claims are drawn entirely to generic structures of antibody, MM and CM moieties then the disclosure of any generic or similar structure in a reference patent would anticipate or render obvious the applied application as herein under MPEP 2131.02. The ‘272’ reference teaches:
[00072] In some embodiments, the conjugated antibodies described herein are used in 
conjunction with one or more additional agents or a combination of additional agents. Suitable additional agents include current pharmaceutical and/or surgical therapies for an intended application, such as, for example, cancer. For example, the conjugated antibodies can be used in conjunction with an additional chemotherapeutic or anti-neoplastic agent. [00073] The matriptase and/or uPA substrates of the disclosure are also useful in 
activatable antibodies. The activatable antibodies described herein in an activated state bind a given target and include (i) an antibody or an antigen binding fragment thereof (AB) that specifically binds to the target; (ii) a masking moiety (MM) that inhibits the binding of the AB to the target in an uncleaved state; and (c) a cleavable moiety (CM) coupled to the AB, wherein the CM is a polypeptide that functions as a substrate for at least one protease selected from matriptase and/or uPA. 

The rejection is maintained.

13.	The rejection of Claims 1, 6-10, 
	Applicants allege it is improper to “reassemble” a claimed invention by combining claim recitations from separate claims (that do not depend from one another) as if they were prior art disclosures.
	Response to Arguments
	Applicants have cited no authority for their statement. Accordingly, where the instant rejected claims are drawn entirely to generic structures of antibody, MM and CM moieties then the disclosure of any generic or similar structure in a reference patent would anticipate or render obvious the applied application as herein under MPEP 2131.02.
	The ‘817 reference teaches:
	[00067] The activatable antibodies in an activated state bind CD71 and include (i) an antibody or an antigen binding fragment thereof (AB) that specifically binds to CD71; (ii) a masking moiety (MM) that, when the activatable antibody is in an uncleaved state, inhibits the binding of the AB to CD71; and (c) a cleavable moiety (CM) coupled to the AB, wherein the CM is a polypeptide that functions as a substrate for a protease. [00068] In some embodiments, the activatable antibody in the uncleaved state has the 
structural arrangement from N-terminus to C-terminus as follows: MM-CM-AB or AB-CM- MM. 

The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 99-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: those sequences for the genus of MM1 or MM2 that yield a reduction versus an inhibition in the binding of the AB1 or AB2, respectively, to the first and second antigens, respectively. The ordinary artisan would appreciate that the intended outcome of reduction does not necessarily yield an inhibition whilst an inhibition is a complete reduction. Hence there is a gradient of functional properties that are required to be achieved by the genus of MM1 and MM2 alone or combined. An MM1 and MM2 constitutes a desideratum since the terms simply denote a masking moiety peptide (i.e. MM1 or MM2 with unspecified amino acids) entirely in terms of the result to be achieved.
b) Claim 100 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: those sequences for the genus of MM1 or MM2 that avoid or do not produce the interference or competition for specific binding of the AB1 or AB2, respectively, to the first and second antigens, respectively. An MM1 and MM2 constitutes a desideratum since the terms simply denote a masking moiety peptide (i.e. MM1 or MM2 with unspecified amino acids) entirely in terms of the result to be achieved. Claim 100 relates to undefined structures defined by a functional parameter, namely that they do not interfere or compete for binding with the antibodies of the application. In absence of the details of the test to determine interference and/or competition and the criteria which define if a particular genus or species of MM falls under the scope of said claim, the requirements of 112, second paragraph are not fulfilled.
c) The term "greater" in claim 101 is a relative term which renders the claim indefinite.  The term "greater" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here the structure correlated with those MM1s would influence and determine the equilibrium dissociation constant for binding to AB1 but what it meant by “greater” is unclear. It is understood that different methods exist to measure KD (BiaCore, Scatchard Plot analysis, competitive ELISA) which lead to different parametric results for the same antibody. A given MM undefined by any structure what so ever, may thus fall within or without the claimed scope depending on which assay is used, rendering the scope of the claim ambiguous.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1, 6-10, 13, 15, 17, 20-24, 26-27, 31-36, 43-45, 47-54, 81, 83-87 and 99-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have amended the generic claims to recite “…have an amino acid sequence that is different from the amino acid sequence of the first antigen” and “…has an amino acid sequence that is different from the amino acid sequence of the second antigen.”
The claims recite a negative proviso. The use of a negative limitation is used to define the invention in terms of what it is not, rather than distinctly and particularly claiming a MM structure and antigen structure that meets the claim requirements and that is supported (and enabled) in the specification. It is not clear what the meaning of those differences are contemplated between any given MM and the antigen to which it binds when the masking moiety is required to have some level of affinity to result in a masking effect for the genus of antigens known and yet-to be discovered. Under MPEP 2173.05(i) “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”
In the recent decision from Santarus, Inc. et al., v. Par Pharmaceutical, Inc., Case No. 10-1360 (Fed. Cir., Sept. 4, 2012), the Court stated that negative limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. Such written description support need not even rise to the level of a disclaimer> (In re Santarus where the claim was drawn to a method for treating an acid-caused gastrointestinal disorder by administering to a subject suffering from such disorder a solid composition of omeprazole and sodium bicarbonate,”wherein the composition contains no sulfacrate.” The specification taught that “omeprazole represented an advantageous alternative to the use of H2 antagonists, antacids and sulfacrate as a treatment for complications related to stress-related mucosal damage.”)

Conclusion
16.	Claim 61 is allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643